Citation Nr: 1028449	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to May 1975.  
The Veteran died in March 2007, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2007 and August 2007 rating decisions of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim for 
service connection for the Veteran's cause of death.

In September 2009, the Board remanded this case for further 
development.  Such development has been completed and associated 
with the claims file, and this case is ready for further 
appellate review.


FINDINGS OF FACT

1.  In January 2007, the Veteran was diagnosed with liposarcoma, 
a type of soft-tissue sarcoma.

2.  The Veteran died in March 2007.  The death certificate shows 
that the immediate causes of death were metastatic carcinoma and 
sarcoma.

3.  The evidence is at least in equipoise as to whether the 
Veteran was exposed to herbicide agents while serving on active 
duty at the Korat Air Force Base in Thailand.


CONCLUSION OF LAW

Entitlement to presumptive service connection for the cause of 
the Veteran's death is warranted.  See 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.307, 
3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to service connection for 
the cause of the Veteran's death is granted, as explained below.  
As such, the Board finds that any error under the VCAA with 
regard to the appellant's claim is moot.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

In the case of veterans exposed to an herbicide agent during 
active military, naval, or air service, presumptive service 
connection is provided for certain diseases listed in 38 C.F.R. 
§ 3.309(e) that that manifest to a degree of 10 percent or more 
at any time after service.  See id; see also 38 C.F.R. 
§ 3.307(a)(6)(ii) (2009).  Soft-tissue sarcoma is one of the 
diseases listed in 38 C.F.R. § 3.309(e) for which presumptive 
service connection may be provided based on exposure to 
herbicides, and Note 1 to subsection (e) provides that "soft-
tissue sarcoma" includes liposarcoma.

VA regulations provide for presumptive herbicide exposure for 
veterans who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

"Service members who are not entitled to the presumption of 
[herbicide] exposure [based on service in the Republic of 
Vietnam] are nonetheless entitled to show that they were actually 
exposed to herbicides."  Haas v. Peake, 525 F.3d 1168, 1193 
(Fed. Cir. 2008) (citing 38 C.F.R. § 3.309(e)).

The Veteran served on active duty in Thailand from October 1969 
to October 1970 on the Takhli Air Force base, and from November 
1971 to November 1972 on the Korat Air Force base.  Service 
personnel records reflect that the Veteran served as an F-105 
aircraft mechanic in Takhli and a crew chief in Korat.  

In May 2007, the appellant, the Veteran's widow, filed a claim 
for service connection for the cause of the Veteran's death.  The 
appellant claims that the Veteran was exposed to herbicide agents 
while serving on active duty in Thailand that caused his sarcoma 
that led to his death.  The Board acknowledges that the Veteran 
filed an original claim for service connection for sarcoma in 
December 2006 and died three months later in March 2007.

By way of background, the Board notes that VA treatment records 
reflect that in October 2006, the Veteran was a walk-in at the VA 
outpatient clinic complaining of pelvic pain for about a week 
(and weighing only 129 lbs at 69" height), and he was referred 
for a CT scan.  Other VA treatment records reflect the Veteran 
reported a history of a left thigh/groin mass since July 2006.  
See VA Treatment Record, November 1, 2006.  A November 2006 CT 
scan report reflects an impression of a left pelvis/thigh soft-
tissue mass, and that the Veteran was referred for a biopsy.  A 
November 2006 biopsy revealed "soft-tissue" sarcoma.  See VA 
Treatment Record, December 7, 2006.  A January 2007 VA treatment 
record reflects that a surgical resection was performed, with a 
post-operative diagnosis of left thigh sarcoma.  A post-surgical 
January 2007 VA pathology report reflects an assessment of left 
thigh liposarcoma.  Likewise, a January 2007 oncology report also 
reflects a diagnosis of left thigh liposarcoma, status post 
resection, as well as possibly incomplete resection.  A February 
2007 private oncology consultation record reflects a diagnosis of 
pleomorphic liposarcoma status post incomplete resection.  

A March 2007 death certificate reflects that the Veteran's 
underlying causes of death were metastatic carcinoma as well as 
sarcoma.  No "significant conditions contributing to death" 
were listed on the death certificate.

Clearly, sarcoma was a cause, if not the cause, of the Veteran's 
death per the death certificate and VA treatment records noted 
above.  Also, per the January 2007 pathology and oncology 
records, the Veteran's type of sarcoma was liposarcoma, which is 
a type of soft-tissue sarcoma that is listed in 3.309(e) for 
which presumptive service connection may be granted based on 
herbicide exposure.

The appellant concedes that the Veteran never served in Vietnam, 
and the Board notes that the Veteran never asserted that he 
served in Vietnam in his own original claim for service 
connection for sarcoma.  See Forms 21-4138, December 2006 
(Veteran's claim) and July 2007 (the appellant's statement in 
support of her claim).  Therefore, the 38 C.F.R. 
§ 3.307(a)(6)(iii) presumption of herbicide exposure based on 
service in Vietnam does not apply.

Rather, the appellant asserts actual exposure of the Veteran to 
herbicides while he served in Thailand as noted above (and, 
therefore, that the Veteran is entitled to presumptive service 
connection under 38 C.F.R. § 3.309(e)).  See Haas v. Peake, supra 
at 1193.

Based thereon, in September 2009, the Board remanded this case 
for further development, including so that a request could be 
made to the Armed Forces Pest Management Board ("Pest Board") 
for information regarding the use of herbicides at the Takhli and 
Korat Air Force Bases during the relevant periods.  A March 2010 
response from the Armed Forces Pest Management Board reflects 
that while they did not maintain any records specifically 
pertaining to the Takhli and Korat bases relating to the periods 
of time the Veteran served there, the Pest Board directed VA's 
attention to several other sources of information (and enclosed 
copies with their response letter), including an article written 
by retired sergeant K.P., who, according to his article, served 
at the Korat Air Force base in Thailand around the same time as 
the Veteran.  This article indicates that herbicide agents were 
used at the Korat Air base beginning in June 1972.  See Herbicide 
Use in Thailand, K.P., at 18 (quoting Checo Report, Base Defense 
in Thailand, U.S. Air Force, Maj. B. and Capt. B., Feb. 12, 1973 
at 68).

In light of the above article reflecting that herbicide agents 
were used for defoliation on the Korat Air Force base beginning 
in June 1972, which was while the Veteran was serving there, and 
in light of the fact that the Pest Board referenced these record 
in response to VA's request for information relating to this 
particular claim, the Board finds that the evidence is at least 
in equipoise as to whether the Veteran was exposed to herbicide 
agents while serving on the Korat Air base from November 1971 to 
November 1972 as a flight mechanic.  Therefore, resolving doubt 
in favor of the appellant, the Board finds that the Veteran was 
exposed to herbicide agents while serving in Thailand, and that 
presumptive service connection is warranted.

The Board recognizes that the Veterans Benefits Administration 
has issued a Fast Letter providing procedures for developing 
claims based on exposure to herbicides in Thailand.  VBA Fast 
Letter 09-20 (May 6, 2009).  However, given that the information 
already of record appears sufficient to resolve doubt in favor of 
the Veteran, the Board finds that undertaking further development 
in that regard is unnecessary and would needlessly delay 
adjudication of the claim.  

The Board has also considered the observation in that Fast Letter 
that there are no records to show that the same tactical 
herbicides used in Vietnam were used in Thailand, and that the 
herbicides used therein were commercial.  However, given the lack 
of evidence in the record as it stands regarding the nature of 
the tactical herbicides used in Vietnam and the commercial 
herbicides used in Thailand, which prevents the Board from 
determining any meaningful distinction, the Board is of the 
opinion that the evidence remains at least in equipoise as to 
whether presumptive service connection is warranted based on the 
Veteran's service in Korat in 1972.

In short, because the Veteran's cause of death, sarcoma (soft-
tissue, liposarcoma) is one of the diseases listed in 38 C.F.R. 
§ 3.309(e) for which presumptive service connection may be 
granted, and because the Veteran is found to have been exposed to 
herbicides in service, the Board concludes that the appellant is 
entitled to a grant of service connection for the cause of the 
Veteran's death.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


